Citation Nr: 1046818	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-08 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for dyslipidemia.

4.  Entitlement to service connection for kidney disease, status 
post transplant.

5.  Entitlement to service connection for coronary artery 
disease.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for gout.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to April 
1966.  He had Vietnam service from January 1966 to April 1966.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a July 2006 RO decision, which granted service 
connection for diabetes mellitus and denied service connection 
for seven other disabilities.  

The Veteran filed a timely notice of disagreement as to the 
denial of service connection for the other seven disabilities.  
Following the issuance of a Statement of the Case, the Veteran 
filed a timely substantive appeal in which he specifically 
indicated that he intended to appeal only the issue of 
entitlement to service connection for kidney disease, coronary 
artery disease, and hypertension.  However, his representative 
filed written argument addressing all seven issues.  As the 
representative's written argument was received within the time 
frame for filing a substantive appeal, the RO accepted the 
representative's argument in lieu of a substantive appeal from 
the Veteran and certified all seven issues to the Board.  

Because the regulation governing such matters provides that a 
substantive appeal may be filed either by a claimant or by his or 
her properly-appointed representative, the Board finds that the 
RO's action in certifying all of the Veteran's claims to the 
Board to have been correct.  Although it would appear that on a 
practical level, the Veteran's representative may have failed to 
read the Veteran's appeal form closely, and/or failed to 
communicate with the Veteran; because the written argument was 
received within the defined time frame from a properly-appointed 
representative, it must be construed as an amendment to the 
Veteran's expressed intentions.  38 C.F.R. §§ 20.301, 20.302.  

The issues of entitlement to service connection for kidney 
disease, coronary artery disease, hypertension, and gout are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further action 
on his part is required.


FINDINGS OF FACT

1.  Sleep apnea and erectile dysfunction were not initially 
manifested during service, were not proximately caused by a 
service-connected disability, and are not shown to be otherwise 
related to service in any way.

2.  Dyslipidemia is a laboratory finding, not a disease or injury 
for purposes of determining entitlement to service connection.  


CONCLUSIONS OF LAW

1.  Service connection for sleep apnea and erectile dysfunction 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2010).

2.  Service connection for dyslipidemia is not warranted.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  First, proper notice must be provided to a claimant 
before the initial VA decision on a claim for benefits and must:  
(1) inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  The VA is also 
required to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Review of the claims file shows that 
the Veteran was informed of these elements with regard to his 
claims in letters of January 2006 and March 2006, prior to the 
initial adjudication of the claims.  

VA medical records, service treatment records, private medical 
records, and a VA examination report have been obtained and 
reviewed in support of the Veteran's claims.  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examination obtained in this case is more than adequate to 
decide the claims for which a decision is reached herein.  The 
examination report provides adequate bases for making a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the claims decided below has been met.  
38 C.F.R. § 3.159.  The Veteran declined the opportunity to 
present sworn testimony in support of his claims during a hearing 
on appeal.  The Veteran and his representative have presented 
written statements in support of his claims.  All relevant 
records and contentions have been carefully reviewed.  The Board 
therefore concludes that the VA's duties to notify and assist 
have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

To establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be considered 
a part of the original condition.  38 C.F.R. § 3.310.

Analysis

Sleep apnea, erectile dysfunction

That the Veteran currently suffers with sleep apnea, erectile 
dysfunction, and gout is reasonably established in the evidence 
of record.  However, his service treatment records contain no 
indication whatsoever of any of these disorders, or of any 
precursor symptoms or indications of these disorders.  

Information in the Veteran's private medical records reflects the 
diagnosis of sleep apnea in 1991.  During the June 2006 VA 
examination, the Veteran reported that his sleep apnea was 
initially diagnosed in 1991, and that erectile dysfunction began 
in 1990.  The VA examiner opined that sleep apnea and erectile 
dysfunction were unrelated to the Veteran's diabetes, because 
both disabilities developed many years before the diabetes, which 
was initially diagnosed in 2005.  

In his August 2006 notice of disagreement, the Veteran contended 
that he believes his sleep apnea, erectile dysfunction, and 
service-connected diabetes are all related.  

Upon review of the evidence of record, the Board holds that 
service connection must be denied for sleep apnea and erectile 
dysfunction.  Neither disability was initially manifested during 
service or for many years after service, neither disability was 
proximately caused by the veteran's service-connected diabetes, 
and no other nexus to service is shown in the evidence of record.  
Although the Board appreciates the sincerity of the Veteran's 
belief that his sleep apnea, erectile dysfunction, and service-
connected diabetes are all related, we cannot accord probative 
weight to his opinion.  As a lay person, he is not competent to 
opine as to medical etiology or render medical opinions.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In sum, the preponderance of the evidence is against the 
claims for entitlement to service connection for sleep apnea and 
erectile dysfunction.  The appeal must therefore be denied.

Dyslipidemia

Dyslipidemia is a condition marked by abnormal concentrations of 
lipids or lipoproteins in the blood.  As such, it is a laboratory 
finding, not a disease or injury for purposes of determining a 
claimant's entitlement to service connection.  The medical 
evidence of record does not note any disorder or disease 
associated with this laboratory result, other than the coronary 
artery disease which is addressed in the remand which follows.  
As is the case with high cholesterol, for instance, the 
laboratory finding alone, without evidence of any associated 
underlying disorder or disease, may not be the subject of service 
connection, as there must be a diagnosed disorder.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303; see 61 Fed. Reg. 20,445 (May 7, 1996).  
The claim for entitlement to service connection for dyslipidemia 
must therefore be denied.


ORDER

Service connection for sleep apnea is denied.

Service connection for erectile dysfunction is denied.

Service connection for dyslipidemia is denied.


REMAND

The Veteran's service treatment records reflect that he was seen 
for an episode of hematuria in October 1965.  Despite testing and 
evaluation, no etiology was identified, and no chronic disability 
was treated.  The records available for review in the Veteran's 
claims file total two pages and reflect evaluation and treatment 
on October 29th and November 2nd, at the Camp Hansen Regimental 
Infirmary and at Kue Hospital, respectively.  However, the 
Veteran reported to his private nephrologist that he had been 
hospitalized for evaluation over a period of four to five days at 
the Kadina Air Base in Okinawa.  

The Veteran required a kidney transplant in 1995 due to kidney 
disease of undetermined etiology.  The Veteran's treating 
nephrologist, who is the director of the Renal Transplant Unit at 
Wayne State University, has opined that the episode of 
macroscopic hematuria in service may have represented the initial 
onset or initial symptom of his kidney disease, which became so 
severe as to require dialysis in the early 1990s and the 
transplant in 1995.

The Board is of the opinion that additional evidentiary 
development is required prior to resolution of this appeal.  
Initially we observe that service clinical hospitalization 
records have not been requested.  Therefore, the complete records 
reflecting the Veteran's testing and evaluation in October and 
November 1965 should be obtained.  We also note that the private 
medical records reflecting the initial diagnosis and treatment of 
the Veteran's kidney disease are not available for review in the 
claims file, to include records of the transplant surgery.  

After obtaining the complete service hospital records, and the 
records reflecting the initial diagnosis of the Veteran's kidney 
disease and the subsequent transplant, the file should be 
provided to a VA physician with relevant expertise in nephrology, 
for an opinion as to whether the hematuria in service represented 
the initial manifestation of the kidney disease which developed 
in the 1990s, as the Veteran's treating physician suggests.  

Because the other claimed disabilities of coronary artery 
disease, hypertension, and gout are potentially related to the 
kidney disease, further evidentiary development related to these 
disabilities will be deferred pending the resolution of the claim 
for entitlement to service connection for kidney disease.

Accordingly, the case is REMANDED for the following action:

1.  The RO should require the veteran's 
service clinical hospital records 
reflecting hospitalization at the Camp 
Hansen Regimental Infirmary and at Kue 
Hospital and/or at the Kadina Air Base in 
Okinawa, in October and November 1965, 
through official channels.

2.  After securing the necessary 
release(s), the RO should obtain complete 
medical records reflecting the initial 
diagnosis and treatment of the Veteran's 
kidney disease in the late 1980s/early 
1990s and the records reflecting the 
Veteran's kidney transplant surgery in June 
1965, for inclusion in the Veteran's claims 
file.

3.  After obtaining the records requested 
above, the RO should forward the Veteran's 
claims file to a VA physician with 
appropriate expertise for review and a 
written opinion as to whether the hematuria 
in service represented the initial 
manifestation of the veteran's kidney 
disease.  The opinion should include 
specific comment upon the written statement 
provided by the Veteran's treating 
nephrologist and should be expressed in 
terms of whether the hematuria in service 
was more, less, or equally likely to have 
been an initial manifestation of the 
Veteran's subsequently-diagnosed kidney 
disease.  The complete rationale for all 
opinions expressed should be fully 
explained.  If the physician deems that a 
clinical examination and/or testing of the 
Veteran would be helpful to reach an 
informed opinion, such examination/testing 
should be arranged.  

4.  After the development requested above 
has been completed, the RO should again 
review the record, rendering a 
determination on the merits of the claim 
for entitlement to service connection for 
kidney disease.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case as to 
the kidney disease and the other remaining 
issues on appeal and given the opportunity 
to respond.  If service connection for 
kidney disease is granted, any additional 
evidentiary development which may be 
indicated should be performed as to the 
issues involving hypertension, heart 
disease, and gout, such as obtaining 
additional medical records and/or medical 
opinions, prior to further review and 
adjudication of these issues. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


